JAGGARD, J.
Appellant was arrested for unlawfully driving an automobile at a certain intersecting street crossing contrary to the terms of an ordinance. A fine of five dollars was -imposed, with an alternative sentence. From an order denying a new trial, this appeal was taken.
The ordinance in question reads as follows:
“Section 1. Every person using any vehicle on any street in the city of Minneapolis shall drive or ride his vehicle at the right of the center of the street, and when turning to the left to enter an intersecting street he shall not turn to the left until his vehicle shall have passed beyond the center of such intersecting street:
*38“Provided, that when any such person shall have occasion to drive or ride on the left side of the street to reach adjoining premises, or for some other lawful purpose, he shall not cross the center line of the street more than one hundred * * * feet from the objective point on the left side:
“Provided, further, that when the street is for any reason not in suitable condition for use in its full width, or is temporarily obstructed, (1) such person may use the traveled or beaten part of the street regardless of which side of the center of the street such traveled or beaten part may be, and (2) in such case persons using vehicles (a) shall, when meeting, turn seasonably to the right of the center of the traveled or beaten part of the road, so that their respective vehicles may pass each other without interference, and (b) in passing a vehicle going in the same direction shall drive or ride to the left side of the middle of the traveled or beaten part of the road.”
The parentheses are ours, and serve to indicate the co-ordination and subordination of the various parts of the last proviso.
1. Defendant insists that the ordinance must be held inapplicable to defendant in this case. The record justified the trial court in holding that the defendant was not within the first proviso because he undertook to cross the center line of the street at a place more than one hundred feet distant from the objective point on the left side. -Nor is the defendant exonerated by the #ecónd proviso, because there were a number of vehicles, some standing, and some moving in the same direction with the defendant. The street was in suitable condition for use in its full width. The presence of vehicles on the side of the street in which defendant was did not constitute “a temporary' obstruction” within the meaning of the proviso. On the contrarythis was appropriate use of that side of the street. All the rules prescribed by that proviso are based upon the assumption that the street is i“not in suitable condition for use in its full width or is temporarily .obstructed.” '. ' ..... "S'
2. Defendant also insists that the ordinance must be held inapplicable when the streets are free from vehicles or void because it does not contain such .an exception. The basis of this argument is that the area of Minneapolis is large, and' there are many intersecting streets, and “that it is only in the daytime and in a small section of-'the city that *39traffic is ever congested, and then only during a' small portion of the day. * * * If the ordinance is to be held reasonable and valid and without exception, then anyone may be arrested at any time, anywhere in the city, if he does not comply with the literal terms of the ordinance.” We think the trial court properly held that the ordinance, as ápplied to defendant, was within the police power of the city to enact. It is the universal custom for cities to prescribe the course which streams of traffic shall take. This ordinance supplanted the ordinary general law of the road, which would govern in the absence of such ordinance and in districts to which the ordinance would not apply. The necessity for such particular provisions has been emphasized, as the "use of automobiles in large numbers has become more general. Motoneers of street cars, chauffeurs, drivers of ordinary vehicles and of emergency vehicles, like ambulances, fire engines, and the like, and pedestrians, depend not only for the certainty of their movements, but for their safety, upon the enforcement of such ordinances. The ordinance in question is along the line of the so-called “gyratory movement of traffic,” which is quite generally regarded as the most intelligent solution of the problem. Of course, the necessity or propriety of a strict enforcement of such an ordinance must depend largely upon the extent of travel at a particular time and place. It is not, however, for individuals, but for the public authorities, to determine that question. -Otherwise confusion and danger would result.
Affirmed.